Title: To Thomas Jefferson from George Jefferson, 14 March 1800
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir
Richmond 14th. March 1800

I have again spoken to the inspectors respecting your lost hhd. of Tobacco. They say they are willing to replace it by another from the same inspection & of the same weight; and that nothing more has ever heretofore been required of them. I informed them that you expected to be paid the same price that you had received for the balance of your crop, as otherwise you would sustain a loss in consequence of their neglect—and that if you received another hhd. in lieu of it you would lose doubly—both in the fall in the price & in the quality of the Tobacco; to which they replied that the owner should run such risks, that generally there is as great a chance for a rise as for a fall, and that as they could not gain in the one case, so neither should they lose in  the other; to which however they added a more satisfactory reason—that it is absolutely impossible for them always to deliver the right hhd: the heads being frequently out, and of course the owners mark gone—in which cases they can only go by the Warehouse number; and as there are so many of them, they must frequently in the hurry of business ship wrong hhds:, however great their attention.
I am to night favor’d with yours of the 7th. which requires no answer as I wrote you fully upon the subject two posts ago.
I am Dear Sir Your Very humble servt.

Geo. Jefferson

